           Case 1:21-cv-01018-GHW Document 10 Filed 02/11/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 2/11/2021
----------------------------------------------------------------- X
                                                                  :
  JEFFREY SOLEIMANI& JAN SOLEIMANI,                               :
                                                                  :
                                                    Petitioners,:             1:21-cv-1018-GHW
                                                                  :
                              -v -                                :
                                                                  :
BERGI ANDONIAN & RENAISSANCE                                      :
CARPET & TAPESTRIES, INC.,                                        :
                                                 Respondents. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court will hold a preliminary injunction hearing in this matter on February 17, 2021 at

11 a.m. The hearing will take place via teleconference. The parties are directed to the Court’s

Emergency Rules in Light of COVID-19, which are available on the Court’s website, for the dial-in

number and other relevant instructions. The parties are specifically directed to comply with Rule

2(C) of the Court’s Emergency Rules. The Court has received Petitioner’s Memorandum of Law in

Support of the Order to Show Cause to Confirm an Arbitration Award, for a Temporary Restraining

Order, and for a Preliminary Injunction, and Respondents’ memorandum of law in opposition.

Petitioner’s reply, if any, is due no later than February 15, 2021. Respondents are directed to email a

copy of this order to Petitioners. Respondents are further directed to serve a copy of this order on

Petitioners and to retain proof of service.

SO ORDERED.

Dated: February 11, 2021
                                                                      _______________________________
                                                                          GREGORY H. WOODS
                                                                          United States District Judge
